Name: Council Decision 2012/159/CFSP of 19Ã March 2012 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Decision
 Subject Matter: Africa;  international affairs
 Date Published: 2012-03-20

 20.3.2012 EN Official Journal of the European Union L 80/18 COUNCIL DECISION 2012/159/CFSP of 19 March 2012 amending Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/172/CFSP (1). (2) On the basis of a review of Decision 2011/172/CFSP, the restrictive measures should be extended until 22 March 2013. (3) Decision 2011/172/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2011/172/CFSP is replaced by the following: Article 5 This Decision shall enter into force on the date of its adoption. This Decision shall apply until 22 March 2013. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 March 2012. For the Council The President M. GJERSKOV (1) OJ L 76, 22.3.2011, p. 63.